Cardozo, J.
If these cases presented only similar circumstances to those which existed when the cases of Fisk, Fanshawe and others (which have since been discontinued) were decided, of course I should make the same dispo*383sition. of them as I did of those cases, my confidence in the accuracy of the views I then expressed not only being undiminished, but being sustained by the unanimous judgment of the general term.
The corporation defendant here is subject to the jurisdiction of the States of Iowa and Illinois, and by the laws of those States its powers must be tested. The former State had ratified the action of the defendant when the other cases came before me; and now a decision of the courts of Illinois, which I feel bound to respect as an authoritative exposition of the law of that State, is cited, showing that the acts of this corporation, though they would not be within its power according to our law, are so according to the law of the State of Illinois. No decision of that State bearing upon the point existed when the other cases were argued. This puts the present applications in an entirely different position from that which the previous cases occupied, and necessitates that the injunctions should be dissolved, and the motion for receiver denied—a conclusion which I reach the more willingly, from the circumstance that a large proportion of the stockholders, instead of, as on the argument of the previous cases, asking that the injunctions be continued, and a receiver appointed, now elect to ratify the acts of the corporation and its officers, and ask that the injunctions be dissolved.
The motion for receiver must be denied, and the injunction's vacated without costs; and under the circumstances, the plaintiffs must have leave to discontinue these suits without costs, if they desire.
The vacating of the injunctions will render any action upon the petition in the cases of Fisk, &c., unnecessary.